DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7-9, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shur (U.S. Patent No. 2,540,693).
As for Claim 1, Shur discloses a zipper for garments, comprising a zipper head base (10/11) for engaging or disengaging zipper teeth; 
wherein the zipper head base is provided with a through hole (hole housing pin 16)) allowing a puller (17) to pass through, and the puller passes through the through hole (pin 16 passes through aperture in 15)) and is rotatable clockwise or counterclockwise by taking the zipper head base as an axis; and the puller is provided with two position-limiting portions (protrusions having members 18/20)) for preventing the puller from swaying left and right,
wherein the through hole is arranged on an elastic member (plastic lug 15) located on the zipper head base and the elastic member is provided with two friction surfaces (side surfaces of 15) configured 
wherein the two position-limiting portions are symmetrically arranged at two sides of the through hole (see Figs.1-3), and the two position-limiting portions are integrally formed with the puller (see Figs. 1-3),
wherein the two position-limiting portions are two position-limiting protrusions which are perpendicular with a body of the puller (see Figs. 1-3, disclosing protrusions of 17 extending perpendicularly from body of puller 17)).
4. (Original) The zipper according to claim 1, wherein the puller is provided with an end hole (aperture defined in lower portion of 17) for nesting with the through hole, and the through hole is arranged perpendicular to the end hole (see Fig. 1).
7. (Currently amended) The zipper according to claim 1, wherein a hand holding portion (upper bar portion of puller 17) is arranged at an end of the puller away from the through hole.
8. (Previously presented) A garment, comprising the zipper according to claim 1 (garment having tapes 14).
9. (Original) The garment according to claim 8, wherein the garment is a sportswear (garment having tapes 14).
17. (Previously presented) A garment, comprising the zipper according to claim 4 (garment having tapes 14).
Response to Arguments
Applicant’s arguments with respect to claim(s)  1, 4, 7-9, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957.  The examiner can normally be reached on 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/DAVID M UPCHURCH/               Examiner, Art Unit 3677                                                                                                                                                                                         
/Robert Sandy/               Primary Examiner, Art Unit 3677